       Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT FENNELL,                                   No. 4:17-CV-01520

                 Plaintiff,                           (Judge Brann)

         v.

    JOHN E. WETZEL, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                 NOVEMBER 25, 2020

        Plaintiff Robert Fennell, a state prisoner presently confined at the State

Correctional Institution at Smithfield in Huntingdon, Pennsylvania, filed a civil

rights amended complaint pursuant 42 U.S.C. § 1983 regarding mistreatment he

allegedly encountered while incarcerated at SCI Smithfield.1 Presently before the

Court is Defendants’ motion for summary judgment, which is ripe for adjudication.2

For the reasons that follow, the Court will grant this motion.

I.      BACKGROUND

        A.      Factual Allegations of the Amended Complaint

        In or around September 2011, Plaintiff became a resident of SCI Smithfield.3

Plaintiff alleges that prior to his arrival at SCI Smithfield, Defendants Donald Britton



1
     Doc. 66.
2
     Doc. 82.
3
     Doc. 66 at 4.
       Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 2 of 13




and Lisa Hollibaugh knew of Plaintiff due to a prior altercation between Plaintiff

and Defendant Hollibaugh’s husband.4             Plaintiff alleges that these Defendants

harbored a vendetta against Plaintiff due to the altercation.5

         Shortly after arriving at SCI Smithfield, Plaintiff was placed in a cell without

necessary personal items and some of his legal materials, and he was left “for days”

without these items.6 As a result, he could not file documents with the court or

communicate with his family.7 He could also not complain to staff members about

the mistreatment he received from these defendants.8 Defendant Britton made a

comment to Plaintiff insinuating that he knew that Plaintiff had filed a civil suit

against “his people.”9

         A week later, Plaintiff’s personal property arrived at SCI Smithfield from SCI

Houtzdale, but it was confiscated without any explanation.10 Plaintiff did not

discover this confiscation until October 29, 2011.11 Plaintiff sought the return of his

property, and certain Defendants informed him that all he needed to do was to “stop

with all the paperwork and all of this will stop.”12 In addition, on October 8, 2011,




4
     Id.
5
     Id.
6
     Id.
7
     Id.
8
     Id.
9
     Id.
10
     Id.
11
     Id.
12
     Id. at 5.
                                             2
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 3 of 13




Plaintiff alleges that another Defendant informed him that if he stopped filing

grievances and lawsuits, he would be allowed visitation, telephone privileges, etc.13

        Some time thereafter but before March 1, 2012, Plaintiff attempted to give a

grievance to Defendant Narehood for mailing.14 Defendants Narehood, Britton, and

two unknown officers entered Plaintiff’s cell and used excessive force against

Plaintiff.15 Plaintiff met with Defendant Whitesel and another person regarding the

use of excessive force against him, and Defendant Whitesel informed him that due

to his repeated attempts to file grievances and lawsuits, he “will remain on RRL16

until such actions stop.”17 Plaintiff also alleges that several false DC-141s were

issued against him in order to deter his filing of grievances and lawsuits.18 Plaintiff

states that he was found guilty of these charges, despite their being false.19

        In or around August 4, 2012, one of the defendant corrections officers ordered

Plaintiff’s cell water to be shut off for twenty-one days.20 When Plaintiff needed to

use the toilet, he would have to request that his water be turned on from the working

officer on duty.21



13
     Id. at 6.
14
     Id.
15
     Id.
16
     It is not clear from the amended complaint what RRL is, but the Court presumes it is some
     sort of restriction.
17
     Id.
18
     Id. at 7.
19
     Id.
20
     Id. at 8.
21
     Id.
                                                 3
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 4 of 13




         On October 6, 2013, Defendant Bickert saw Plaintiff was attempting to file a

Pennsylvania PCRA petition.22 That Defendant then confiscated Plaintiff’s trial

transcripts and new evidence.23 Plaintiff requested a grievance in order to prove that

these materials were taken by the Defendant, however the grievance was denied.24

Plaintiff sought the help of the captain, presumably to have his legal materials

returned to him.25 Defendant Bickert refused to permit Plaintiff to speak with the

captain.26 In order to get the attention of the captain, Plaintiff placed paper on his

cell door.27 This, however, caused an extraction team to remove Plaintiff from his

cell.28 During the extraction, Plaintiff was sprayed with pepper spray and was

allegedly subjected to excessive force.29 He was then left in a cell naked and injured

for seven days, without access to medical treatment.30

         Plaintiff did not file any grievances regarding excessive force used against

him, until October 15, 2013.31 On that day, Plaintiff was attempting to file a

grievance when another corrections officer saw him and issued a DC-141.32 Plaintiff

received ninety days “DC time” for his attempt to file a grievance and his property


22
     Id. at 9.
23
     Id.
24
     Id.
25
     Id.
26
     Id.
27
     Id.
28
     Id.
29
     Id. at 9-10.
30
     Id. at 10.
31
     Id. at 7.
32
     Id.
                                           4
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 5 of 13




and privileges were removed.33 At the disciplinary hearing for the DC-141, Plaintiff

explained that he was receiving false disciplinary reports in order to deter him from

filing grievances or lawsuits against prison officers.34 Plaintiff alleges that the

disciplinary hearing officer did not believe him and found him guilty of all charges.35

Plaintiff attempted to file other grievances, and he was punished for his attempts to

do so.36

        Plaintiff filed several sick call slips to request medical treatment for his

injuries.37 He eventually saw an outside doctor, and he alleges that staff within the

prison refused to help him or to provide him with medical care.38

        Plaintiff continued his pattern of filing grievances despite the alleged

repercussions he experienced for doing so.39 He also sought out assistance from

various prison staff for medical assistance and to stop the retaliation for filing

grievances, to no avail.40

        On December 23, 2013, Defendant Shope met with Plaintiff and admitted that

he participated in the extraction and was also responsible for inflicting some of the

injuries that Plaintiff sustained during the extraction.41 Plaintiff stated that the


33
     Id.
34
     Id.
35
     Id.
36
     Id. at 11.
37
     Id. at 11.
38
     Id. at 11-12.
39
     Id. at 12.
40
     Id. at 12-13.
41
     Id. at 13-14.
                                          5
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 6 of 13




assault was on video and that he would be requested the video footage, however

Defendant Shope stated that any footage would be edited.42

         A few days later, on December 28, 2013, Plaintiff spoke with Defendant

Houck about locating a nurse who witnessed the use of excessive force against

Plaintiff and failed to intervene.43 Defendant Houck declined to help Plaintiff.44

         At some point, Defendant Whitesel discontinued Plaintiff’s eczema

medication.45 Plaintiff alleges that without his medication, he would scratch himself

until he bleeds, and that defendants knew that without this medication, Plaintiff

would be unable to function properly.46 Plaintiff complained about not receiving his

medication, and he was told that if he would stop filing grievances and civil actions,

“everything would stop” and he would receive his medication.47

         Plaintiff alleges that Defendant Hollibaugh would confiscate legal documents

he received, and the withholding of these legal materials caused Plaintiff to be time

barred in several cases and also caused Plaintiff to miss deadlines because he did not

receive correspondence from the courts and other agencies.48




42
     Id. at 14.
43
     Id.
44
     Id.
45
     Id. at 16.
46
     Id.
47
     Id.
48
     Id.
                                           6
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 7 of 13




        Plaintiff alleges that in 2014, Defendant Abrashoff gave a released prisoner

the contact information for one of Plaintiff’s family members.49 Plaintiff alleges that

this was done to deter him from filing grievances and lawsuits against prison

officers.50

        In or around October 2015, Plaintiff mailed a civil rights lawsuit to the clerk

of court.51 Plaintiff was advised by the court that he needed to comply with its

procedures to proceed in forma pauperis.52 Shortly thereafter, Plaintiff’s civil rights

complaint was dismissed for failure to comply with those procedures.53

        B.      Undisputed Material Facts

        Plaintiff has been incarcerated at SCI Smithfield since September 2011.54

Plaintiff had previously filed a lawsuit in the Middle District of Pennsylvania,

docketed as No. 4:15-CV-1959.55         That lawsuit was ultimately dismissed on

November 23, 2015 for Plaintiff’s failure to file in forma pauperis documentation.56

Plaintiff admits that lawsuit covers the same conduct as the current action.57 Plaintiff

also filed another lawsuit covering the same conduct in the Middle District of




49
     Id.
50
     Id. at 16-17.
51
     Id. at 17.
52
     Id.
53
     Id.
54
     Doc. 96 at 1.
55
     Id. at 2.
56
     Id.
57
     Id.
                                           7
       Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 8 of 13




Pennsylvania, docketed as No. 4:16-CV-2280.58                  That lawsuit was ultimately

dismissed on June 15, 2018 for failure to prosecute.59

II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.60 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.61 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.62 The Court should view the facts in the light most favorable to the non-

moving party and make all reasonable inferences in that party’s favor.63 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.64

         Initially, the moving party must show the absence of a genuine issue

concerning any material fact.65 Once the moving party has satisfied its burden, the

non-moving party “must present affirmative evidence in order to defeat a properly



58
      Id.
59
      Id.
60
      Fed. R. Civ. P. 56(c).
61
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
62
      Id. at 250.
63
      Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
64
      See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted unless controverted
      by the statement required to be served by the opposing party.”).
65
      See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
                                                   8
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 9 of 13




supported motion for summary judgment.”66 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”67 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.68

        If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”69 Rule 56 mandates the entry of summary judgment against the party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.70

        Here, Plaintiff has failed to oppose the motion or refute the facts asserted in

Defendant’s statement of facts. Pursuant to Federal Rule of Civil Procedure 56(e),71

the Court has reviewed the facts contained in the statement of facts as well as each

fact’s citation to the record and will consider each fact undisputed.72 A thorough

and comprehensive review of the record makes clear that no material fact is in



66
     Anderson, 477 U.S. at 257.
67
     Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
68
     Fed. R. Civ. P. 56(e)(2)-(3).
69
     Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
     Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
70
     Celotex Corp., 477 U.S. at 322.
71
     See Fed. R. Civ. P. 56(e)(1).
72
     See Fed. R. Civ. P. 56(e)(2).
                                                  9
       Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 10 of 13




dispute as to the dispositive issue in this case. As such, summary judgment is

appropriate.73

III.     DISCUSSION

         Defendants argue that the majority of Plaintiff’s claims are time barred. The

statute of limitations for a civil action brought pursuant to 42 U.S.C. § 1983 “is

governed by the personal injury tort law of the state where the cause of action

arose.”74 “The statute of limitations for a § 1983 claim arising in Pennsylvania is

two years.”75 The accrual date of a § 1983 claim is governed by federal law, and

under the “the standard rule” accrual occurs “when the plaintiff has a complete and

present cause of action, that is, when the plaintiff can file suit and obtain relief.”76

Put another way, “the tort cause of action accrues, and the statute of limitations

commences to run, when the wrongful act or omission results in damages.”77

         Plaintiff filed the instant action on or about August 19, 2017.78 The actions

of which he chiefly complains, however, occurred, at the very latest, in 2014, more

than two years before he filed the complaint. Thus, any causes of action arising from


73
     See Fed. R. Civ. P. 56(e)(3) (“If a party fails to properly support an assertion of fact or fails
     to properly address another party’s assertion of fact as required by Rule 56(c), the court may
     . . . grant summary judgment if the motion and supporting materials — including the facts
     considered undisputed — show that the movant is entitled to it.”).
74
     Kach v. Hose, 589 F.3d 626, 634-35 (3d Cir. 2009) (citing Wallace v. Kato, 549 U.S. 384,
     387 (2007)).
75
     Id. (citing 42 Pa. Cons. Stat. § 5524(2)). See also Kost v. Kozakiewicz, 1 F.3d 176, 189–90
     (3d Cir. 1993).
76
     Wallace, 549 U.S. at 388.
77
     Id. at 391.
78
     See Doc. 1 at 20.
                                                   10
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 11 of 13




these incidents are time barred, as they occurred approximately three years before

this lawsuit was filed.

        In the complaint, however, Plaintiff also references a prior lawsuit he filed in

October 2015, which, if Plaintiff could state a First Amendment access to the courts

claim, would not be time barred. The First Amendment protects a prisoner’s

fundamental constitutional right of access to the courts. That right, however, is not

an independent right of access to adequate law libraries or persons trained in the

law.79 Rather, “[a] prisoner making an access to the courts claim is required to show

that the denial of access caused actual injury.”80 This is because the right of access

to the courts “rest[s] on the recognition that the right is ancillary to the underlying

claim, without which a plaintiff cannot have suffered injury by being shut out of

court.”81 In other words, a prisoner claiming that he was denied access to the courts

must allege an injury traceable to the conditions of which he complains.82 An actual

injury occurs when a prisoner demonstrates that a “nonfrivolous” and “arguable”

claim was lost because of the denial of access to the courts.83 “[T]he underlying

cause of action . . . is an element that must be described in the complaint.”84



79
     Lewis v. Casey, 518 U.S. 343, 350-51 (1996).
80
     Jackson v. Whalen, 568 F. App’x 85, 87 (3d Cir. 2014) (quoting Lewis, 518 U.S. at 350).
81
     Christopher v. Harbury, 536 U.S. 403, 415 (2002).
82
     Diaz v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (affirming dismissal of denial of access
     claims where plaintiff failed to connect alleged deficiencies in library to harm in underlying
     action).
83
     Christopher, 536 U.S. at 415.
84
     Id.
                                                  11
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 12 of 13




Furthermore, the right to access the courts may be satisfied if the plaintiff has an

attorney.85

        Plaintiff has simply not alleged in the amended complaint nor presented any

fact from which the Court could conclude that Plaintiff was prevented from

accessing the courts regarding the lawsuit filed in October 2015. Specifically, in

that action, the Court dismissed the lawsuit because Plaintiff had, after being given

two opportunities to do so, failed to comply with the Court’s procedures regarding

proceeding in forma pauperis.86 A review of the docket reveals that Plaintiff was

corresponding with the Court during this time.87 Plaintiff was clearly able to access

the courts; he simply failed to follow its rules. In sum, Plaintiff has failed to identify

an injury resulting from the conditions of which he complains.88

        The undisputed material facts demonstrate that the majority of Plaintiff’s

claims are time barred, and that, to the extent that Plaintiff intended to assert a First

Amendment access to the courts claim from the 2015 civil rights action, any such

claim fails as a matter of law. As such, the Court will enter judgment in favor of




85
     Diaz, 532 F. App’x at 63 (citing Bounds v. Smith, 430 U.S. 817, 831 (1977); Peterkin v.
     Jeffes, 855 F.2d 1021, 1042 (3d Cir. 1988)). See also Prater v. City of Phila., 542 F. App’x
     135, 137 n.4 (3d Cir. 2013).
86
     See No. 15-cv-1959, Doc. 11.
87
     See, e.g., No. 15-cv-1959, Docs. 8 (filed October 21, 2015), 10 (filed November 6, 2015).
88
     See Diaz, 532 F. App’x at 63. Although Plaintiff alleges in conclusory fashion that he was
     “denied access to the court’s [sic]” which “caused plaintiff to miss several court deadlines,”
     Plaintiff at no point identifies any such deadlines or actual injury resulting from missing
     those alleged deadlines.
                                                   12
      Case 4:17-cv-01520-MWB-MA Document 102 Filed 11/25/20 Page 13 of 13




Defendants and as against Plaintiff on all claims contained in the amended

complaint.

IV.     CONCLUSION

        Based on the foregoing, the motion for summary judgment will be granted.

An appropriate Order follows.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                       13
